DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the RCE filed on 07/08/2021.
Claims 1-3, 5-16, 18-20 are pending.

Response to Amendment

Applicant has amended independent claims 1, 14, 20 and dependent claims 2-3, 5-8, 10-11, 15-16, 18-19 to include new/old limitations in a form not previously presented necessitating new search and considerations.  Claims 4, 17 have been cancelled by the Applicant.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-3, 5-16, 18-20 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The following claim language is not clearly understood:
Claim 1 recites “responsive to the local status indicating a terminal status for the batch job, determining the terminal status as an execution status of 
Claim 1 recites “receiving a request for the execution status of batch job” and later recites “checking … a local cache of the node for a local status of the batch job”. It is unclear if the checking is performed before receiving the request. Applicant is advised to include the limitations of “receiving a request…before checking the local cache of the node” to overcome 112(b) objection. Similar deficiency exist in independent claims 14 and 20.

Claims 14 and 20 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected based on their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 8-9, 11-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz et al. (US Pub. No. 2013/0346986 A1, hereafter Goetz) in view of Watanabe (US Pub. No. 2013/0247050 A1) and further in view of Lyons (US Pub. No. 2006/0020911 A1).
Goetz, Watanbe and Lyons were cited in the last office action.


Highlighted claim elements is missing from the respective cited prior art.


As per claim 1, Goetz teaches the invention substantially as claimed including a method comprising: 
receiving, at a node, a request for the execution status of a batch job; 
checking, at the node, a local cache of the node for a local status of the batch job (fig 3 progress engine 105, cache 305A [0028] cache, buffer, the current status information, regarding, batch job [0029] obtain from cache the current status information regarding the batch job being executed), wherein the local status indicates a local state of execution of the batch job within the node ([0004] status information may include identities of the plurality of jobs of the batch job being executed and an execution status for the plurality of jobs); 
([0015] status information, start/end time, dependencies, parent/child relationship, log information [0016] when the copy job is completed obtain status information regarding the jobs [0027] job status, state of the execution of job [0035] execution status, if completed, stop time of the job; fig 4A batch job completion - 100% would be equivalent to the terminal status; fig 4B job activity: 22 jobs ended, 20 finished), determining the terminal status as an execution status of the batch job ([0032] obtain status information regarding the job [0021] estimating the completion time of the job(s) [0022] estimated completion time is calculated, assessing the progress of the jobs [0032] number of jobs ended/cancelled before finishing, job finished/running/ scheduled, job started ); 
responsive to the local status indicating a non-terminal status for the batch job ([0015] status information, start/end time, dependencies, parent/child relationship, log information [0016] status information regarding the jobs; fig 4A batch job completion 50%; fig 4B job activity: X running and Y scheduled i.e. job is non-terminal), determining whether the node is actively processing at least a portion of the batch job ([0015] status information, start/end time, dependencies, parent/child relationship, log information [0016] status information regarding the jobs [0032] progress bar, job 50% complete, X job running i.e. actively running [0033] progress of the batch job, progress bar - i.e. job is actively running job fig 4B job activity: running/scheduled) by: 
determining whether a runtime environment of the node contains an execution step of the batch job ([0031] fig 4A batch job completion 50%  [0032] fig. 4B job activity: X running [0033] fig 4C progress bar 410G, progress engine, access current status of the execution, calculate progress of the batch job); and 
responsive to determining that the runtime environment contains the execution step of the batch job ([0031] fig 4A batch job completion 50%  [0032] fig. 4B job activity: X running [0033] fig 4C progress bar 410G, progress engine, access current status of the execution, calculate progress of the batch job [0029] obtain current status, determine the progress of execution of the batch job), determining, based on an update time of the execution step, whether the execution step is current or stale; 
responsive to determining that the node is actively processing the batch job ([0015] status information, start/end time, dependencies, parent/child relationship, log information [0016] status information regarding the jobs [0032] progress bar, job 50% complete, X job running i.e. actively running [0033] progress of the batch job, progress bar i.e. job is actively running), determining a currently processing status as the execution status of the batch job (fig 4B X running fig 5 receive status information, jobs being executed, fig 4C [0022] progress engine, determine which job is currently being executed); and

responsive to determining that the node is not actively processing the batch job ( ([0015] status information, start/end time, dependencies, parent/child relationship, log information [0016] status information regarding the jobs [0022] progress engine, determine which job is currently being executed [0025] job 205C-D do not begin until completion jobs 205A-b of fig 4B Y scheduled fig 4C job, wait), retrieving batch job status data from a repository and determining the execution status of the batch job from the batch job status data (fig 3 job data collector data 330 progress calculator 310 [0027] job data collector, collect status information from scheduler [0015] the job scheduler 175 may include status information describing the execution of the jobs [0020] job scheduler, implemented as processor, memory), wherein the repository is separate from the node (fig 3 job scheduler 175 progress engine 105 - i.e. separate node).
Goetz doesn’t specifically teach receiving, at a node, a request for the execution status of a batch job; local status of batch job, wherein the local status indicates a local state of execution of the job within the node, responsive to determining that the runtime environment contains the execution step of the batch job, determining, based on an update time of the execution step, whether the execution step is current or stale; and responsive to determining that node is not actively processing the job, retrieving job status from repository.
Watanabe, however, teaches receiving, at a node, a request for the execution status of a batch job ([0057] input batch job [0082] control server allocates batch job to respective execution server); local status of batch job ([0057] execute an input batch job, record the execution status of the batch job fig 3 S111 S112 [0016] records the execution status of the batch job executed in the own computer on the storing device), wherein the local status indicates a local state of execution of the job within the node (fig 4 execution status - end normally, active [0051] job status, end normally, active fig 4 batch job execution status of job 1), responsive to determining that the runtime environment contains the execution step of the batch job, determining, based on an update time of the execution step, whether the execution step is current or stale; and responsive to determining that node is not actively processing the job ([0070] status, job1, ended normally [0106] job execution status, acquisition section, acquiring dynamic information), retrieving job status from repository ([0004] execution status, batch job, stored, storing device, accessessed from the computers).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Goetz with the teachings of Watanabe of input batch job, executing batch job and recording/reporting local execution status on the indicating status of execution such as active, end normally, retrieving job status from the repository to improve efficiency and allow receiving, at a node, a request for the execution status of a batch job, local status of job, wherein the local status indicates a local state of execution of the job within the node, responsive to determining that node is not actively processing the job , retrieving job status from repository to the method of Watanabe as in the instant invention. The combination of analogous art (Goetz [0003] Watanabe [0009]) would have been obvious because applying known method of input batch job, executing the job locally and recording/reporting the status of the job, responsive to determining that the node is not actively processing the job, accessing the status from the computer  as taught by Watanabe to the known method of determining job execution status taught by Goetz to yield predictable result of receiving job request, determining local status of the job, wherein the local status indicates a local state of execution of the job within the node, accessing job from the repository if the job is not actively being processed with reasonable expectation of success and improved efficiency (Goetz [0002] Watanabe [0008]).
Goetz and Watanabe, in combination, do not specifically teach responsive to determining that the runtime environment contains the execution step of the batch job, determining, based on an update time of the execution step, whether the execution step is current or stale.
Lyons, however, teaches responsive to determining that the runtime environment contains the execution step of the batch job (fig 3 get first work item 310 [0024] determine if a lock has applied), determining, based on an update time of the execution step (fig 2 update time stamp to current time [0023] the lock time for the work item can be updated with a current time), whether the execution step is current or stale (fig 3 stale?-yes/no 320 [0024] work item, inspected, determine if a lock has been applied and whether the lock has been applied for a period of time which exceeds a threshold, if sol lock is stale); 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Goetz and  Watanbe with the teachings of Lyons of retrieving work item and determining if the applied lock is stale or not and releasing lock if the applied lock is stale to improve efficiency and allow determining that the runtime environment contains the execution step of the batch job responsive to determining that the runtime environment contains the execution step of the batch job, determining whether the execution step is current or stale; performing responsive to determining that the execution step is stale to the method of Goetz, and Watanbe as in the instant invention. The combination of analogous arts (Goetz [0003] Watanabe [0009] Lyons [0010]) would have been obvious because applying known method of Sirota of pulling/requesting the status information with the teachings of Goetz and Watanbe of executing and maintain job status to yield predictable result of requesting status before checking the local node with reasonable expectation of success and improved efficiency (Goetz [0002] Watanabe [0008] Lyons [0009]).
As per claim 2, Goetz teaches returning the execution status of the batch job after determining the execution status ([0022] provide user interface, allow assessing the progress of the jobs).  


As per claim 5, Goetz teaches responsive to determining that the runtime environment contains the execution step of the batch job ([0033] fig 4C 1 JSPB_TC01 1.1.1 Run ZCPS_BA1; job progress bar 410G [0031] fig 4A batch job completion 50%  [0032] fig. 4B job activity: X running [0033] fig 4C progress bar 410G, progress engine, access current status of the execution, calculate progress of the batch job [0029] obtain current status, determine the progress of execution of the batch job), determining that the node is actively processing at least a portion of the batch job ([0015] status information, start/end time, dependencies, parent/child relationship, log information [0016] status information regarding the jobs [0032] progress bar, job 50% complete, X job running i.e. actively running [0033] progress of the batch job, progress bar); and 
responsive to determining that the runtime environment lacks the execution step of the batch job ([0016] when the copy job is completed - as long as copy job is not completed, posting the transaction job is not available to system B [0031] fig 4A batch job completion   [0032] fig. 4B job activity: jobs ended/finished/scheduled [0033] fig 4C progress bar 410G, progress engine, access current status of the execution, calculate progress of the batch job [0029] obtain current status, determine the progress of execution of the batch job), determining that the node is not actively processing the batch job (fig 4B 22 jobs ended, 20 finished, 2 canceled, Y scheduled [0016] copy job is completed, initiate processing at system B).  


As per claim 6, Goetz teaches responsive to determining that the execution step is stale, determining that the node is not actively processing the batch job ([0016] initiate a copy of sales transaction from system A to system, when the copy job is completed - initiate processing at system B i.e. system B is not processing the job before the completion of copy step); and 
responsive to determining that the execution step is current, determining that the node is actively processing the batch job ([0016] initiate a copy of sales transaction from system A to system, when the copy job is completed - initiate processing at system B i.e. system B is processing , completion of copy step).  

Lyons teaches remaining claim elements of responsive to determining that the execution step is stale (fig 3 stale?-yes 320 [0024] work item, inspected, determine if a lock has been applied and whether the lock has been applied for a period of time which exceeds a threshold, if lock is stale).
		

As per claim 8, Goetz teaches wherein the request is received from an additional node ([0025] progress engine 105 may gather status information directly from the job scheduler 175).  

As per claim 9, Goetz teaches wherein the additional node is waiting for the node to finish processing the batch job ([0016] initiate a copy of sales transactions for a given data from system A to system B, when the copy job is completed, initiate processing at system B).  

As per claim 11, Goetz teaches wherein the job status data of the batch job is retrieved as a portion of batch job processing data received from the repository (fig 3 job data collector data 330 progress calculator 310 [0027] job data collector, collect status information from scheduler [0015] the job scheduler 175 may include status information describing the execution of the jobs [0020] job scheduler, implemented as processor, memory), and processing data includes the job status data ([0015] status information) and at least one of: an update time of the job status data, an indication of one or more execution steps associated with the batch job (fig 4C 1-1.1-1.1.1-1.2-1.2.1-1.2.1.1-1.2.1.2-1.3-1.3-1), a current execution step of the batch job (fig 4C job progress bar 410G fig 4B x running), and job execution statistics associated with at least a portion of the batch job (fig 4B 22 job ended 20 job finished X running y scheduled [0015] status information may include a start time when the jobs are initiated, a stop time when the job terminates, dependencies, parent/child relationships, log file information, and/or other aspects of the jobs).  

As per claim 12, Goetz teaches the terminal status includes at least one of a completed status, a stopped status, a failed status, and an abandoned status (fig 4B 22 jobs ended 20 finished 2 canceled fig 4c job - run, fig 4D job id, start/end time).    

As per claim 13, Goetz teaches the non-terminal status includes at least one of a starting status, a started status, and a stopping status (fig 4B jobs X running, Y scheduled job started fig 4c job -wait, fig 4D job id, start/end time).  

Claim 14 recites a node comprising: a local cache (Goetz: fig 3 cache 305A); a processor; and a memory storing instructions which, when executed by the processor (Goetz: [0020] processor, memory, code, executed), cause the processor to perform limitations similar to those of claim 1. Therefore, it is rejected for the same rational. 
Claim 15 recites the node, wherein the memory stores further instructions which, when executed by the processor, cause the processor to perform limitations similar to those of claim 2. Therefore, it is rejected for the same rational.

Claim 18 recites the node, wherein the memory stores further instructions which, when executed by the processor, cause the processor to perform limitations similar to those of claim 5. Therefore, it is rejected for the same rational.
Claim 19 recites the node, wherein the memory stores further instructions which, when executed by the processor, cause the processor to perform limitations similar to those of claim 6. Therefore, it is rejected for the same rational.

Claim 20 recites a non-transitory, computer-readable medium storing instructions which, when executed by a processor (Goetz [0041]), cause the processor to perform limitations similar to those of claim 1. Therefore, it is rejected for the same rational.


Claims 3, 7, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz in view of Watanabe and further in view of Lyons, as applied to above claims, and further in view of Sirota et al. (US Pub. No. 2018/0129570 A1, hereafter Sirota).
Sirota was cited in the last office action.

As per claim 3, Goetz teaches responsive to determining that the node lacks the local status of the batch job ([0028] cache may also disconnect the data retrieval from progress calculation and from user interface), retrieving the batch job status data from the repository ([0027] job data collector, collect status information from scheduler) and determining the execution status of the batch job from the job status data (fig 3 job data collector 330 progress calculator 310).  
Goetz doesn’t specifically teach responsive to determining that the node lacks local status of batch job and retrieving job status from the repository.
Watanabe, however, teaches responsive to determining that the node lacks local status of batch job, retrieving job status from the repository, retrieving job status data from the repository (fig 7 job repository 230 job repository management section 212 [0087] manages the content of the job repository i.e. retrieving [0068] update of a job repository, store execution status [0069] job repository includes job id, execution status fig 4-5).
Goetz, Watanabe and Lyons, in combination, do not specifically teach responsive to determining that the node lacks local status of batch job.
Sirota, however, teaches responsive to determining that the node lacks status of batch job ([0020] some or all information, stored, by not using local storage on the computing nodes selected, remote location).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Goetz, Watanabe and Lyons with the teachings of Sirota of some or all information, stored, by not using local storage on the computing nodes selected to improve efficiency and allow responsive to determining that the node lacks status of batch job to the method of Goetz, Watanabe and Lyons as in the instant invention. The combination of analogous arts (Sirota [0008] [0009]) would have been obvious because applying known method of Sirota of some or all information stored by not using local storage of selected node with the teachings of Goetz, Watanabe and Lyons of executing and maintain job status to yield predictable result of determining that the node lacks status of the batch job with reasonable expectation of success and improved efficiency (Sirota [0002]).
As per claim 7, Sirota teaches wherein the request is initiated at a user's request ([0013] system manager, obtain status information from the computing node, periodically requesting status information from each node).

As per claim 10, Sirota teaches method performed responsive to the node being assigned to execute the batch job ([0065] initiate execution of one or more remaining execution jobs, newly available computing nodes).  


Claim 16 recites the node, wherein the memory stores further instructions which, when executed by the processor, cause the processor to perform limitations similar to those of claim 3. Therefore, it is rejected for the same rational.


Response to Arguments
The previous objections under 35 USC 112 (b) have been withdrawn. However, some new objections have been made.
Applicant's arguments filed on 01/25/2021 have been fully considered but they are not persuasive because Applicant has omitted at least claim elements of “before checking the local cache of the node” from the indicated allowable subject matter and didn’t include the claim elements of “receiving a request at the node for the execution status of the batch job before checking the local cache of the node” into the amended independent claims.
Examiner discussed with Attorney of record Mr. Nolan R. Hubbard, the missing claim elements of “before checking the local cache of the node” in each independent claims as well as issue of contingent limitations in the allowable subject matter in the interview conducted on 07/23/2021. Applicant requested an office action and indicated that the proposed amendments to overcome objections 35 USC §112(b) should be acceptable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bigney et al. (US 2013/0232164 A1) teaches method and apparatus for job state tracking in cluster computing.
Challenger et al. (US 2008/0307258 A1) teaches distributed job manager recovery.
Keohane et al. (US 2004/0193461 A1) teaches method and apparatus for obtaining status information in a grid.
Plancarte et al. (US 2010/0161549 A1) teaches masterless distributed batch scheduling engine.
Powers et al. (US 2006/0080389 A1) teaches distributed processing system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195